To vacate an order adjudging relator guilty of contempt in against a witness for refusing to appear before a circuit court commissioner upon a commission issued from the Circuit Court to take testimony, to be used in a motion for a new trial.
*466Denied June 14, 1893, without costs.
The circuit judge held that the commissioner had no jurisdiction to examine the witness, as, at the time the commission issued, no motion for a new trial had been entered, and further, that the word “deposition” as used by the statute, required a notice by the moving party to the other party, ánd no such notice had been given.